DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 1/29/2021, which has been entered and made of record. Claims 1, 10, and 16-20 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
The rejections of Claims 16-20 under 35 U.S.C. §101 are withdrawn in view of the amendments to the independent Claims 16-20.
Response to Arguments
Applicant argues that “The Office Action cites Wang (US 2019/0033989) as allegedly disclosing "detect[ing] an unknown state for at least one of the objects in the environment" and "infer[ring] a state for the at least one of the objects based on the event graph." Wang states that "the electronic device 100 can determine its relative pose without explicit absolute localization information from an external source." See paragraph [0027] of Wang. "[T]he electronic device 100 can perform multiview analysis of ... the camera image data 128 to determine the distances between the electronic device 100 and the walls 122, 124 and/or the bed 126." Id. However, Wang appears to describe a device determining its own relative pose from distances from other objects, rather than analyzing a last known state or identifying an object that last interacted with 
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 1/29/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claims 10 and 16 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Wang, Deitrich) teaches a method/system to update an event graph. However, the closest art fails to teach “wherein the state data of the event graph includes data on states of the objects in the environment over time and the relationship data of the event graph includes data on transitions between the states based on interactions between the objects in the environment;” “inferring a state for the at least one of the objects by analyzing the event graph by analyzing the prior state data and the relationship data for the at least one of the objects to identify a last known state and which object last interacted with the at least one of the objects;” in combination with the remaining aspects of the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611